Citation Nr: 0408312	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
a number of disabilities, but denied the veteran's claim of 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination to the Board.


REMAND

When the veteran appeared at a scheduled videoconference 
hearing on March 10, 2004, he indicated he had just obtained 
representation and requested that the videoconference be 
rescheduled.  The undersigned agreed to his request.  
According to VA regulation, an appellant or his or her 
representative may request a hearing before the Board at the 
RO at the time of the submission of his or her Substantive 
Appeal, or at any time thereafter.  38 C.F.R. § 20.703 
(2003).  Accordingly, the case must be remanded to the RO for 
a videoconference hearing to be rescheduled.

The case is thus remanded for the following:

The RO should reschedule the veteran for 
a videoconference hearing in connection 
with his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


